Judgment affirmed. Memorandum: On appeal defendant contends that his statutory and constitutional rights to be present during jury selection were violated when the court conducted a portion of the voir dire at the Bench, in the presence of both counsel, but in his absence. Defendant did not object to the procedure and, when questioned by the court, defendant indicated that he waived his right to be present at the Bench. Any error thus has not been preserved for our review (see, CPL 470.05 [2]; People v Blake, 158 AD2d 979), and we decline to reach the issue in the interest of justice (see, CPL 470.15 [3] [c]). We find no support in the record for defendant’s claim of prejudice (see, People v Ganett, 68 AD2d 81, affd 51 NY2d 991), and the procedure did not deny defendant a fair trial. It would be better, however, to conduct the entire voir dire in defendant’s presence (see, People v Ganett, supra).
Defendant further contends that the trial court erred in denying his request for an identification expert. We conclude that the trial court did not abuse its discretion in denying the request (see, People v Cronin, 60 NY2d 430, 433; People v Barnwell, 155 AD2d 886; People v Valentine, 53 AD2d 832).
We have reviewed the remaining contentions contained in defense counsel’s and defendant’s pro se briefs and find them either unpreserved or without merit.
All concur, except Doerr, J., who dissents and votes to reverse and grant a new trial in the following memorandum.